Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 27, 2015

                                      No. 04-15-00063-CV

                            IN THE INTEREST OF Z.R.M., child,

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 13-11-22140-CV
                         The Honorable Cathy Morris, Judge Presiding


                         SHOW CAUSE ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Jason Pulliam, Justice

        This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellant timely filed the notice of appeal on February 5, 2015. Accordingly, the record was
due Tuesday, February 17, 2015. See TEX. R. APP. P. 26.1(b), 35.1(b). Appellant filed a written
request for a reporter’s record on February 5, informing the reporter that the record was due
within ten days. On February 6, 2015, this court also notified the court reporter, Debra Gifford,
of the filing of the notice of appeal and of the date the record was due. The reporter’s record was
not filed.

        On February 19, 2015, the clerk of this court sent Gifford a letter notifying her that the
record was past due. See TEX. R. APP. P. 37.3(a)(1). The letter required a notification of late
record be filed by February 24, or the record be filed by March 2, 2015. Gifford did not respond
to our letter and did not file the record. Therefore, on March 9, we ordered Gifford to file the
record by March 12, 2015.

       On March 9, after receiving our order and twenty days after the record was due, Gifford
communicated with the court for the first time about the record in this appeal, requesting an
extension of time until April 6, 2015, to file the record. She stated the record is approximately
150 pages long, but did not indicate whether she had begun working on it.

        Because this is an appeal in a suit in which termination of the parent-child relationship is
in issue, it takes precedence over all other cases. TEX. FAM. CODE ANN. § 109.002(a) (West
2014). When a notice of appeal from an order terminating parental rights is filed, the reporter is
required to immediately commence the preparation of the reporter’s record. TEX. R. APP. P.
28.4(b)(1). We therefore denied Gifford’s requested extension of time. Our order, dated March
11, 2015, stated:

       We order Debra Gifford to file the reporter’s record by March 19, 2015 (thirty
       days after the original due date). Gifford must take whatever steps are necessary
       to comply with this order, including hiring competent assistance to prepare the
       record if required.

Our order advised Gifford that if the record were not filed by the date ordered, she could be
ordered to appear and show cause why she should not be held in contempt. Our order was sent
to Gifford by e-mail and by First Class United States mail. The record has not been filed.

       We therefore ORDER Debra Gifford to appear in the courtroom at the Fourth Court of
Appeals, 300 Dolorosa, Suite 3200, San Antonio, Texas, on April 23, 2015, at 2:00 p.m., before
a panel consisting of Chief Justice Marion, Justice Chapa, and Justice Pulliam to show cause
why she should not be held in criminal contempt and civil contempt of this court or otherwise
sanctioned for violating this court’s March 11, 2015 order by failing to file the reporter’s record
by March 19, 2015.

       Gifford is advised that she has a right to be represented by counsel at the show cause
hearing. If Gifford desires to be represented by counsel, but cannot afford one, she must so notify
the court not later than April 10, 2015, and counsel will be appointed for her.

       This order does not does not affect Gifford’s continuing duty to prepare and file the
record in this accelerated appeal and she is ordered to do so immediately. As Gifford was
previously advised, this appeal takes precedence over all other cases.

      We further ORDER the clerk of this court to effect personal service of this order on
Debra Gifford with proof of service.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court